DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-13) in the reply filed on 4/2/2021 is acknowledged.
Claims 14 and 15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/2/2021.
Claim Objections
Claim 1 is objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
In claim 2, “flows in from a first flow path” should read –flow in a form of a first flow path--.
In claim 5, “the outer edge of the flow path” should read –an outer edge of the second flow path--.
Claim Interpretation

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: “a member for deflecting a flow of the temperature controlled medium” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The specification (paragraph 0071 in the publication) indicates that valve plate is a corresponding structure of the “member” in claim 6.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirooka (US Patent No. 6,993,919).
Regarding claim 11, Hirooka discloses a member (evaporator 108) disposed toward a processing space (104) of a processing container (102), the member comprising:
a flow path (spiral flow path including flow paths a-d, Fig. 3) that is formed in the member (108), the flow path being provided in a stages (a-d in Fig. 3 are different stages of the flow from peripheral to center of the evaporator 108) with respect to a surface of the member (flow paths a-d are provided in stages over an area of wafer W) on a side of the processing space (on bottom side of the processing space 104).
Regarding claim 12, Hirooka further discloses the member comprising:
an inlet into which a temperature controlled medium flows (opening located at peripheral of evaporator 108 shown in Fig. 3 indicating inflow of a refrigerant), the inlet being provided in a first flow path (flow path a) on a side close to a surface on a side of a processing space of the member (flow path a is provided closest to the cylindrical peripheral surface of evaporator 108, provided within the processing space 104) among the flow paths of each of the plurality of stages (flow paths b-d); and
an outlet from which the temperature controlled medium flows (opening located at center of evaporator 108 indicating outflow of the refrigerant), the outlet being provided in a second flow path (flow path d) on a side far from the surface on the side of 
Regarding claim 13, Hirooka further discloses wherein the member is a mounting table or a shower head (the evaporator 108 is a mounting table of the wafer W).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schreir-Alt (US PGPub No. 2012/0145355) in view of Kaneko (US Patent No. 7,870,751).
Regarding claim 1, Kaneko (Fig. 1) discloses a processing container (10) in which a processing space (S) is formed;
a member (susceptor 12) that is disposed in the processing container; and
a flow path (13) formed inside the member.
Kaneko fails to disclose the flow path is provided in a plurality of stages with respect to a surface of the member on a side of the processing space.
Schreir-Alt discloses the flow path is provided in a plurality of stages with respect to a surface of the member (see Figs. 3A and 4B, the heat sink 200 is provided with two level stages with respect to surface 320 of the heat sink 200).
Therefore, Schreir-Alt’s heat sink 200 may replace the flow path 13 in Kaneko with the exterior surface 335 contacts the wafer W, so that the flow path is provided on a side of the processing space (bottom side of Kaneko as shown in Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the flow path is provided in a plurality of stages with respect to a surface of the member on a side of the processing space in Kaneko as taught by Schreir-Alt in order to provide a homogeneous cooling over a surface (paragraph 0031 of Schreir-Alt).
Regarding claim 2, Kaneko as modified further discloses wherein a temperature controlled medium flowing through the flow path flows in a form of a first flow path (circuitous channels 232, Fig. 4B of Schreir-Alt) positioned on a side close to a surface on the processing space side of the member (the channels 232 is provided closer to the exterior surface 335 positioned within the processing space S in Kaneko), and flows out from a second flow path (214 and 224) positioned on a side far from the surface on the processing space side of the member (the openings 214 and 224 are provided in base plate 210 which is farther from the exterior surface 335).
Regarding claim 3, Kaneko as modified further discloses wherein the first flow path is formed in a spiral-like shape or a ring-like shape (the channels 232 are in a spiral shape, see Fig. 2C of Schreir-Alt).
Regarding claim 4, Kaneko as modified further discloses wherein the second flow path is formed to be hollow (the openings 214 and 224 are hollow).
Regarding claim 5, Kaneko as modified further discloses wherein an inlet (at the location when the fluid entering the opening 224) and an outlet of the temperature .
Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (US Patent No. 7,870,751) in view of Schreir-Alt (US PGPub No. 2012/0145355) as applied to claim 2 above, and further in view of Suzuki (JP 2007-258624 A, see IDS dated 5/8/2019).
Regarding claim 6, Kaneko as modified fails to disclose wherein a member for deflecting a flow of the temperature controlled medium is provided inside the second flow path.
Suzuki discloses a member for deflecting a flow of the temperature controlled medium (valve plate 11) is provided inside a flow path (5).
Examiner takes official notice that providing a valve plate in a flow channel is conventional and known to regulate a flow rate in a channel to adjust heat exchange rate in a heat exchanger. It is also known that the placement of the valve may be at any location of the fluid circuit (i.e., at inlet, outlet or between inlet and outlet). Further, Kaneko (Fig. 5) further discloses a flow rate control valve 120 to control a flow rate to the susceptor 12. 
Therefore, the valve 120 of Kaneki may be in a form of a valve plate as taught by Suzuki; and the valve 120 may be relocated inside the flow path of openings 214 and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a member for deflecting a flow of the temperature controlled medium is provided inside the second flow path in Kaneko as taught by Kaneko in order to control the flow rate of the heat exchange fluid.
Regarding claim 7, Kaneko as modified further discloses wherein the member for deflecting the flow of the temperature controlled medium is at least one valve plate or at least one rod-shaped member (Kaneko as modified has a valve plate).
Regarding claim 8, Kaneko as modified further discloses wherein the member for deflecting the flow of the temperature controlled medium is at least one valve plate configured to be rotatable about a rotation shaft (Kaneko as modified includes Suzuki’s  valve plate 11 with rotatable shaft 12, see Fig. 1 of Suzuki).
Regarding claim 9, Kaneko as modified further discloses wherein the member for deflecting the flow of the temperature controlled medium is disposed at a line (wall of the openings 214 and 224, in Kaneko in view of Schreir-Alt, in a line shape) formed between an inlet (at the location when the fluid entering the opening 224) and an outlet (at the location when the fluid exiting the opening 214) in the second flow path (214 and 224).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (US Patent No. 7,870,751) in view of Schreir-Alt (US PGPub No. 2012/0145355)  as applied to claim 2 above, and further in view of Di Stefano (US PGPub No. 2007/0256810).
Regarding claim 10, Kaneko as modified fails to disclose the processing apparatus further comprising:
an O-ring in contact with a surface opposite to the surface of the processing space of the member.
Di Stefano (Fig. 2B) discloses an O-ring (35) in contact with a surface (42) opposite to the surface of the processing space of the member (48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an O-ring in contact with a surface opposite to the surface of the processing space of the member in Kaneko as taught by Di Stefano in order to seal the fluid through the heat exchanger.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Eckberg (US 2012/0312510) discloses a valve 312 disposed within a heat exchanger 110b (Fig. 3).
Engelhardt (US 2015/0075754) discloses a heat exchanger 10 has two vertical flow path stages 12 and 14 (Fig. 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752.  The examiner can normally be reached on Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOEL M ATTEY/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        

/F.K.L/Examiner, Art Unit 3763